Case 1:18-cv-01337-PAE Document 58 Filed 03/28/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

--- ” w--- X
JOSE FIGUEROA, ,
Plaintiff, : 18 Civ. 1337 (PAE)
ENCORE 49 HOUSG EAST ETAL, ELIZABETH :
HASSELT, KAVITA S. JAGNARINE and FRATELLI
ITALIANI LLC,
Defendants.
eee eee eens X

 

PAUL A. ENGELMAYER, District Judge:

The Court has received the affidavit of Stuart Finkelstein, Esq., dated March 1, 2019. See
Dkt. 57. Upon review, the Court plans to take no further action at this time. The Court therefore
denies defendants’ joint request for a conference. The Court does, however, request that the
parties file a joint status update on the docket of this case by April 11, 2019.

The Court respectfully directs the Clerk of Court to terminate the motions pending at
Dkts. 51-52.

SO ORDERED.

Paul A.Engelmayer V/
United States District Judge

 

Dated: March 28, 2019
New York, New York
